GOFF, J.
(dissenting). The question put to plaintiff, sister of the deceased, as to whether or not the deceased had consumption, was not a question to be answered by a layman. I think it was properly excluded. Grattan v. Metropolitan Life Ins. Co., 80 N. Y. 281, 36 Am. Rep. 617. So, also, the question, “Do you know what your mother died of?” the warranty being that the mother of deceased did not die of consumption. These were the only questions excluded on the ground that plaintiff was not qualified to answer.
The judgment should be affirmed, with costs.